18-23538-rdd        Doc 3367        Filed 04/25/19 Entered 04/25/19 17:54:02                     Main Document
                                                Pg 1 of 10



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

----------------------------------------------------------------x
In re                                                          :
                                                               :        Chapter 11
SEARS HOLDINGS CORPORATION, et al.,                            :
                                                               :        Case No. 18-23538 (RDD)
                                                               :
                  Debtors.   1                                 :        (Jointly Administered)
----------------------------------------------------------------x


                            SUPPLEMENTAL AFFIDAVIT OF SERVICE

       I, Nuno Cardoso, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

       On April 22, 2019, at my direction and under my supervision, employees of Prime Clerk
caused the following document to be served via First Class Mail on Steak and Ale of OH, Inc.
(MMLID#5830642), Vice President, Real Estate President, 1900 N Central Expy., Plano, TX,
75074:

    •    Notice of Assumption and Assignment of Additional Designatable Leases
         [Docket No. 3017]

       On April 22, 2019, at my direction and under my supervision, employees of Prime Clerk
caused the following document to be served via First Class Mail on the DN 3023 Notice Parties
Service List attached hereto as Exhibit A:




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC
Licensed Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E
Lawn & Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions,
Inc. (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co.
(6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears
Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services,
Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck
Acceptance Corp. (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC
(None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder
Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839);
Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart
Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears
Holdings Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert
Springs, LLC (None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge
No. 13, LLC (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc.
(6533); Kmart.com LLC (9022); Sears Brands Management Corporation (5365); and SRe Holding Corporation
(4816). The location of the Debtors’ corporate headquarters is 3333 Beverly Road, Hoffman Estates, Illinois
60179.
18-23538-rdd   Doc 3367   Filed 04/25/19 Entered 04/25/19 17:54:02   Main Document
                                      Pg 2 of 10
18-23538-rdd   Doc 3367   Filed 04/25/19 Entered 04/25/19 17:54:02   Main Document
                                      Pg 3 of 10



                                     Exhibit A
                                  18-23538-rdd    Doc 3367     Filed 04/25/19 Entered 04/25/19 17:54:02                Main Document
                                                                           Pg 4 of 10
                                                                             Exhibit A
                                                                  DN 3023 Notice Parties Service List
                                                                      Served via First Class Mail
 MMLID Name                                         Address1                                      Address2                            City           State PostalCode
5789896   ANDERSON PEST CONTROL                     MARK MCCLEARY DISTRICT MANAGER                65 CENTURY DRIVE                    WHEELING       IL    60090
5794716   BARTZ MOWER SERVICE                       1841 39th Street South                                                            Waide Park     MN    56301
5791976   COVENTRY HEALTH CARE INC                  Attn: Legal Department                        6720-B Rockledge Drive, Suite 800   Bethesda       MD    20817
5796078   FRANK'S LAWN MOWER                        8113 N Milwaukee Ave #A                                                           Des Plaines    IL    60714
5792266   GASBUDDY, LLC.                            Sarah McCrary                                 99 Chauncy Street, 4th Floor        Boston         MA    02111
5796771   J&F REPAIR SERVICES,INC                   1855 Wall Street Suite B, Suite B                                                 Garland        TX    75041
5796811   JD SMALL ENGINE REPAIR                    105 N Market St                                                                   Waterloo       IL    62298
5797707   MSK ASSOCIATES INC                        23813 North Shore Drive                                                           Emily          MN    56447

5797999 OUTDOOR POWER EQUIPMENT STATION 6944 South State Road 25                                                                      Rochester      IN    46975

5798207   PRECISION TOOL REPAIR & SHARPENING        5517 Merchant Circle # B                                                          Placerville    CA    95667
5798216   PREMIER POWERSPORTS & TRACTOR             1504 Fruitvale Boulevard                                                          Yakima         WA    98902
5798414   REDING REPAIR LLC                         2000 Old County Rd 34 PL                                                          Burnsville     MO    55337
5798483   RG POWER EQUIPMENT INC                    13237 NE 20TH ST                                                                  Bellevue       WA    98005
                                                                                                                                                           78363-
5798567 ROUND FARM LLC                              232 W County Road 2163                                                            Kingsville     TX    8882
5798600 RUDY'S APPLIANCES                           2954 Veterans Memorial Hwy                                                        Austell        GA    30168
5799176 SUZ CO                                      901 West Morton Avenue 18c                                                        Jacksonville   FL    62650
5799216 TANNER'S SMALL ENGINE REPAIR LLC            548 N. Poplar St.                                                                 Centralia      IL    62801
5799363 THOMSON'S GARDEN CENTER                     61 Jefferson Ave                                                                  Salem          MA    01970
        VONDERAHE'S SELECT EQUIPMENT
5799687 REPAIR, LLC                                 703 A BIG BEAR BLVD                                                               COLUMBIA       MO    65202




      In re: Sears Holdings Corporation, et al.
      Case No. 18-23538 (RDD)                                                  Page 1 of 1
18-23538-rdd   Doc 3367   Filed 04/25/19 Entered 04/25/19 17:54:02   Main Document
                                      Pg 5 of 10



                                     Exhibit B
                            18-23538-rdd      Doc 3367   Filed 04/25/19 Entered 04/25/19 17:54:02          Main Document
                                                                     Pg 6 of 10
                                                                     Exhibit B
                                                          DN 3116 Notice Parties Service List
                                                              Served via First Class Mail

 MMLID Name                                                   Address1                          Address2              City      State PostalCode
5804496 MABSOOT CLEANING GROUP, LLC                           Attn: Cameron Miller              12901 Nicholson Rd    Dallas    TX    75234
5804436 MARCHIONE ENTERPRISES, LLC                            ATTN: TYLER MARCHIONE             1157 Grand Ave        REDDING   CA    96003
5804563 SEATAC GARAGE SOLUTIONS, LLC                          ATTN: CAMERON MILLER              6170 S 380 W          MURRAY    UT    84107
5804451 TRENTHAM ENTERPRISES                                  ATTN: TRAVIS TRENTHAM             3902 E ROESER RD #2   PHOENIX   AZ    85040
        TRENTHAM ENTERPRISES INC/SEARS CARPET AND
4898582 AIR DUCT                                              TRAVIS TRENTHAM                   3902 E ROESER RD #2   PHOENIX   AZ    85040




  In re: Sears Holdings Corporation, et al.
  Case No. 18-23538 (RDD)                                             Page 1 of 1
18-23538-rdd   Doc 3367   Filed 04/25/19 Entered 04/25/19 17:54:02   Main Document
                                      Pg 7 of 10



                                     Exhibit C
                                  18-23538-rdd    Doc 3367    Filed 04/25/19 Entered 04/25/19 17:54:02    Main Document
                                                                          Pg 8 of 10
                                                                           Exhibit C
                                                                 DN 3123 Notice Parties Service List
                                                                     Served via First Class Mail
 MMLID Name                                        Address1                                            Address2         City           State PostalCode
5791713   BORROR CONSTRUCTION                      985 N High St #200                                                   Columbus       OH    43201
5791748   BROADWATER CAPITAL                       33 Broad St # 403                                                    Boston         MA    02109
5804580   COVIELLO SERVICES, LLC                   ATTN: MARK COVIELLO, STEVE GUCCIARDO, JOHN EGAN     202 E 11TH AVE   ROSELLE        NJ    07203 2016
5789421   DREAM FINDERS HOMES, LLC                 14701 PHILIPS WAY, SUTIE 300                                         Jacksonville   FL    32256
5792342   GREENFIELD CONSTRUCTION                  720 KING GEORGE ROAD, 4TH FLOOR                                      FORDS          NJ    08863
5799559   Universal Administrators Service, LLC    7608 West Highway 146 # 201                                          Pewee Valley   KY    40056




     In re: Sears Holdings Corporation, et al.
     Case No. 18-23538 (RDD)                                                 Page 1 of 1
18-23538-rdd   Doc 3367   Filed 04/25/19 Entered 04/25/19 17:54:02   Main Document
                                      Pg 9 of 10



                                     Exhibit D
                          18-23538-rdd      Doc 3367    Filed 04/25/19 Entered 04/25/19 17:54:02             Main Document
                                                                   Pg 10 of 10
                                                                     Exhibit D
                                                          DN 3172 Notice Parties Service List
                                                              Served via First Class Mail
 MMLID Name                                 Address1                                            Address2             City          State PostalCode
4875085    DART WAREHOUSE CORP              1430 South Eastman Ave                                                   Los Angeles   CA    90023
5797015    Klunkert Construction Inc.       1722 Broadmoor Drive # 222                                               Bryan         TX    77802
5797160    Ledcor Construction Inc.         6405 Mira Mesa Blvd #100                                                 San Diego     CA    92121
4868888    MONGODB INC                      100 Forest Avenue                                                        Palo Alto     CA    94301
5798082    Pavilion Construction            16037 SW Upper Boones Ferry Rd, Suite 150                                Tigard        OR    97224
5798208    Preferred Display                155 Passaic Ave, Suite 360                                               Fairfield     NJ    07004
5793155    QA PARTNERS LLC                  Rick Hunter                                         815 Wayfarer Drive   Manchester    MO    63021
5798758    Segue Constuction, Inc           7139 Koll Center Pkwy, Suite 200                                         Pleasanton    CA    94566




In re: Sears Holdings Corporation, et al.
Case No. 18-23538 (RDD)                                               Page 1 of 1
